Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.
Allowable Subject Matter
1. 	After an examination of the present application, filed January 20, 2021, and based on a thorough search of the prior art of record, Claims 1-21 are found to be in condition for allowance.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Claim 1:
While closest prior art Shin (20220077193 A1) and Choi (20190079622 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "dummies overlapping the transmitting portion and surrounding the transmissive area, and wherein the dummies comprise a main dummy surrounding the transmissive area, and at least one sub-dummy surrounding the main dummy, and wherein an outermost sub-dummy of the at least one sub-dummy that is at an outermost position of the dummies comprises a first cut corresponding to a gap between adjacent first and second touch electrodes among the first and second touch electrodes" in combination with all other limitations of the claim.

Claim 21:
While closest prior art Shin (20220077193 A1) and Choi (20190079622 A1) teach portions of the limitations of independent Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 21, namely "dummies overlapping the first non-display area and surrounding the transmissive area, and wherein the dummies comprise a main dummy directly surrounding the transmissive area, and at least one sub-dummy surrounding the main dummy, and wherein an outermost sub-dummy of the at least one sub-dummy that is at an outermost position of the dummies comprises a cut corresponding to a gap between adjacent first and second touch electrodes among the first and second touch electrodes" in combination with all other limitations of the claim.

Claims 2-20 are allowable based on their being dependent upon allowable independent Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624